                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


TERRIE HOLSCHER,                                Case No. CV-19-50 -BU-BMM

                       Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

KEN HESS and LORI HESS, in their
individual capacities as co-landlords
and owners of d/b/a Glacier Mountain
Rentals,

                       Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Findings and
 Recommendations are ADOPTED IN FULL. Defendant's Motion to Dismiss is
 GRANTED. This case is DISMISSED with prejudice.

         Dated this 7th day of January, 2020.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ M. Stewart
                                    M. Stewart, Deputy Clerk
